Citation Nr: 1708285	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability characterized by vertigo, to include Meniere's disease, claimed as a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case because the Board finds that further development of this appeal is necessary.  Although the Board sincerely regrets the additional delay, in order to afford the Veteran's claim every possible consideration, it is crucial for the Board to have a complete record in order to make an informed decision.  

VA treatment records reflect that the Veteran was scheduled for an open MRI in September 2016 to help determine the etiology of his reported dizziness.  See August 2016 VHA Choice Approval for Medical Care VA-Form 10-0386.  Unfortunately, it does not appear that the results from the Veteran's open MRI have been associated with the claims file.  Because VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim, and because the above-mentioned VA treatment records are clearly pertinent to the claim, remand is required to associate these records with the Veteran's claims file, so that there is a complete record upon which to decide his claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  See also 38 U.S.C.A. § 5103A (c)(2) (West 2014); 38 C.F.R. §§ 3.159 (c)(2), (c)(3) (2016).

Additionally, an addendum VA opinion is required addressing any MRI report or any additional diagnostic evidence associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of VA treatment dated since September 1, 2016.  A specific request is made for records regarding the open MRI scheduled for September 2016.  If the Veteran did not attend the MRI, this must be documented and such documentation should be associated with the claims file.

2.  Upon verification that the Veteran underwent the open MRI as scheduled, and after obtaining all additional identified records, return this case to the VA physician who provided the September 2016 medical opinion (Dr. N.G.M.) for an addendum opinion.  If an opinion cannot be obtained from this examiner within a reasonable timeframe, the opinion may be provided by a different medical professional.

The examiner must review the electronic records and indicate in writing in the record that the review included all pertinent evidence.

After reviewing the Veteran's 2016 MRI results, and any additional diagnostic evidence associated with the claims file since September 2016, the VA examiner should offer an opinion as to whether the Veteran has a diagnosis of a disability characterized by vertigo, to include Meniere's disease or a seizure disorder, and/or whether the Veteran has any other diagnoses to which his reported dizziness may be attributed.

The examiner is also requested to render an opinion as to whether it is least as likely as not (i.e., a 50 percent or higher probability) that any currently diagnosed otolaryngological disorder, seizure disorder, and/or any other disorder characterized by dizziness and vertigo, had its clinical onset during active service or is related to any in-service disease, event, or injury during active service.

The examiner must specifically consider and address any MRI report or any additional diagnostic evidence associated with the claims file since September 2016.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided it is as medically sound to find in favor of that conclusion as it is to find against it.

If any opinion cannot be expressed without resorting to mere speculation, indicate in writing in the record why this is the case, including, for instance, by addressing whether there is additional evidence that could be obtained to aid in providing the opinion or whether the limits of medical knowledge have been exhausted, etc. 

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


